

113 S2752 IS: Endangered Species Recovery Transparency Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2752IN THE SENATE OF THE UNITED STATESJuly 31, 2014Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Endangered Species Act of 1973 to improve the disclosure of certain expenditures under
			 that Act, and for other purposes.1.Short titleThis Act may be cited as the Endangered Species Recovery Transparency Act.2.Disclosure of expenditures under Endangered Species Act of 1973(a)Requirement To discloseSection 13 of the Endangered Species Act of 1973 (87 Stat. 902; relating to conforming amendments
			 which have executed) is amended to read as follows:13.Disclosure of expenditures(a)RequirementThe Secretary of the Interior, in consultation with the Secretary of Commerce, shall—(1)not later than 90 days after the end of each fiscal year, submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate an annual report detailing Federal
			 Government expenditures for covered suits during the preceding fiscal year
			 (including the information described in subsection (b)); and(2)make publicly available through the Internet a searchable database of the information described in
			 subsection (b).(b)Included informationThe report shall include—(1)the case name and number of each covered suit, and a hyperlink to the record or decision for each
			 covered suit (if available);(2)a description of the claims in each covered suit;(3)the name of each covered agency whose actions gave rise to a claim in a covered suit;(4)funds expended by each covered agency (disaggregated by agency account) to receive and respond to
			 notices referred to in section 11(g)(2) or to prepare for litigation of,
			 litigate, negotiate a settlement agreement or consent decree in, or
			 provide material, technical, or other assistance in relation to, a covered
			 suit;(5)the number of full-time equivalent employees that participated in the activities described in
			 paragraph (4); and(6)attorneys fees and other expenses (disaggregated by agency account) awarded in covered suits,
			 including any consent decrees or settlement agreements (regardless of
			 whether a decree or settlement agreement is sealed or otherwise subject to
			 nondisclosure provisions), including the bases for such awards.(c)Requirement To provide informationThe head of each covered agency shall provide to the Secretary in a timely manner all information
			 requested by the Secretary to comply with the requirements of this
			 section.(d)Limitation on disclosureNotwithstanding any other provision of this section, this section shall not affect any restriction
			 in a consent decree or settlement agreement on the disclosure of
			 information that is not described in subsection (b).(e)Definitions(1)Covered agencyThe term covered agency means any agency of the Department of the Interior, the Forest Service, the National Marine
			 Fisheries Service, the Bonneville Power Administration, the Western Area
			 Power Administration, the Southwestern Power Administration, or the
			 Southeastern Power Administration.(2)Covered suitThe term covered suit means any civil action containing a claim against the Federal Government, in which the claim
			 arises under this Act and is based on the action of a covered agency..(b)Clerical amendmentThe table of contents in the first section of such Act is amended by striking the item relating to
			 such section and inserting the following:Sec. 13. Disclosure of expenditures..(c)Prior amendments not affectedThis section shall not be construed to affect the amendments made by section 13 of such Act, as in
			 effect before the enactment of this Act.